DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 is pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020, 06/25/2021, and 06/02/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (U.S. 2012/0182458).
With respect to claim 1, Ishii teaches a prism holder (20) for use with a surgical instrument, having a prism, the prism holder comprising:
a casing (31,33,38) for receiving the prism (FIG. 2, 10); and
at least one prism pressure element (56) configured to be brought into contact with a pressure surface of the prism (FIG. 10);
wherein the casing having an opening for arrangement of the at least one prism pressure element in the opening (FIG. 10).
With respect to claim 2, Ishii teaches the at least one prism pressure element has a rounded or curved contact surface configured to face the pressure surface of the prism (56 is a tube, tubes are rounded or curved).
With respect to claim 5, Ishii teaches he opening for the at least one prism pressure element is configured as a bore in the casing (FIG. 10).
With respect to claim 6, Ishii teaches the at least one prism pressure element is fastened in the opening so as to contact with the pressure surface of the prism (FIG. 10).
With respect to claim 7, Ishii teaches an adhesive for fastening the at least one prism pressure element in the opening (via 45, para [0087]).
With respect to claim 10, Ishii teaches the at least one prism pressure element comprises first (56) and second (65) prism pressure elements provided for respective first and second pressure surfaces of the prism (FIG. 10).
With respect to claim 11, Ishii teaches the prism (45), wherein the prism is configured as a deflection prism (FIG. 12).
With respect to claim 12, Ishii teaches the prism the deflection prism is a 90º deflection prism (FIG. 10).
With respect to claim 13, Ishii teaches the prism has a cuboid section wherein the first and second pressure surfaces are arranged perpendicularly to one another (FIG. 12).
With respect to claim 14, Ishii teaches the prism (45), wherein the prism comprises a light inlet surface and a light outlet sur face, the light inlet surface of the prism is aligned perpendicularly to a longitudinal axis of the casing and the light outlet surface of the prism is aligned parallel to the longitudinal axis of the casing (FIG. 10).
With respect to claim 15, Ishii teaches an image sensor (51) arranged in the casing (FIG. 8, para [0093]), wherein the image sensor is arranged parallel to the light outlet surface of the prism (FIG. 8 for example).
With respect to claim 16, Ishii teaches the casing further comprising at least one stop (61) positioned so as to be opposed to the at least one pressure element such that the at least one pressure element urges the prism against the at least one stop when the at least one pressure element is brought into contact with the pressure surface (FIG. 10).
With respect to claim 17, Ishii teaches a surgical instrument comprising a prism holder according to claim 1 (FIG. 1).
With respect to claim 18, Ishii teaches a shaft configured to be introduced into a body cavity wherein the prism holder is arranged in the shaft (FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. 2012/0182458) in view of Lu et al. (U.S. 2017/0131529).
Ishii teaches a prism holder as set forth above.  However, Ishii does not teach the prism pressure element is configured as a sphere.
With respect to claim 3, Lu et al. teaches an optical configuration comprising at least one prism pressure element configured to be brought into contact with a pressure surface of a prixm, wherein the at least one prism pressure element is configured as a sphere (FIG. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the space tube of Ishii to instead utilize the spherical structure as taught by Lu et al. in order to ensure proper optical alignment (para [0023] of Lu et al.).
With respect to claim 4, Ishii in view of Lu et al. teaches a prism holder.  However, Ishii in view of Lu et al. is silent regarding the material of the prism pressure element.  It would have been obvious to one of ordinary skill in the art to modify the material of the spacer tube of Ishii to be one of metal, glass, or ceramic because there are a finite number of identified, predictable potential materials suitable for use in medical optical systems.  One of ordinary skill in the art could have pursued the known potential materials with a reasonable expectation of success.
(3) a finding that one of ordinary skill in the art could have pursued the known pote
With respect to claim 8, Lu et al. teaches the prism pressure element is connected to the pressure surface of the prism facing the prism pressure element (FIG. 7).
With respect to claim 9, Lu et al. teaches an adhesive (34) for fastening the at least one prism pressure element to the pressure surface of the prism (FIG. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795